Name: Commission Regulation (EC) No 808/1999 of 16 April 1999 amending Regulation (EC) No 2148/96 as regards Annex III
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  distributive trades;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|31999R0808Commission Regulation (EC) No 808/1999 of 16 April 1999 amending Regulation (EC) No 2148/96 as regards Annex III Official Journal L 102 , 17/04/1999 P. 0070 - 0072COMMISSION REGULATION (EC) No 808/1999of 16 April 1999amending Regulation (EC) No 2148/96 as regards Annex IIITHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts for the financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section(1), and in particular Article 8 thereof,Whereas Regulation (EEC) No 3492/90 lays down the principles for entering agricultural stocks in public intervention storage in the accounts and Commission Regulation (EC) No 2148/96(2) lays down the rules for evaluating and monitoring public intervention stocks of agricultural products;Whereas rice should be included in Regulation (EEC) No 2148/96 laying down rules for evaluating and monitoring public intervention stocks of agricultural products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1Point III of Annex III to Regulation (EEC) No 2148/96 is replaced by the following: "III. CEREALS AND RICEA. Physical inspection procedure1. Selection of bins or storerooms to be checked, representing at least 5 % of the total quantity of cereals or rice in public storage.Selection shall be based on the agency's stock records, but the storekeeping should not be informed.2. Physical inspection:- verification of the presence of cereals or rice in the selected bins or storerooms,- identification of the cereals or rice,- monitoring of storage conditions and comparison of the storage point and of the identity of the cereals or rice with the store's records,- evaluation of the quantities stored by a method previously approved by the intervention agency, a description of which must be lodged at its head office.3. A plan of the store and the measurements for each silo or storeroom must be available at each storage point.The cereals or rice must be stored in such a way that their volume may be verified.B. Procedure where discrepancies are foundSome tolerance is permitted when verifying the volume.Article 6 of this Regulation shall apply where the weight of the products stored as recorded during the physical inspection differs from the book weight by 5 % or more for cereals and 6 % or more for rice in the case of storage in silos or on-floor storage.Where cereals or rice are stored in a warehouse the quantities weighed on entry into storage may be recorded instead of those resulting from a volume assessement if the latter does not provide a degree of accuracy considered adequate and the difference between the two figures is not excessive.The intervention agency shall make use of this option where justified by circumstances, on a case-by-case basis and on its own responsibility. It shall indicate that it has done so in its report.>PIC FILE= "L_1999102EN.007101.EPS">"Article 2This regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 337, 4.12.1990, p. 3.(2) OJ L 288, 9.11.1996, p. 6.